EXHIBIT 10.1 JAMES C. STEINHAUSER EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into this 26th day of January, 2009, but effectiveJanuary 13, 2009 (the “Effective Date”), by and between PetroHunter Operating Company,a Maryland corporation (the “Employer”), and James C. Steinhauser, an individual(the “Employee”). The parties, intending to be legally bound, agree as follows: 1.DEFINITIONS For the purposes of this Agreement, the following terms have the meanings specified or referred to in this Section1. “Agreement” means this Employment Agreement, as amended, restated or otherwise modified from time to time. “Benefits” is defined in Section “Board” means the Board of Directors of the Employer. “Confidential Information” means any and all: (a) trade secrets concerning the business and affairs of the Employer, whether a technical, business or other nature that is disclosed to the Employee or that is otherwise learned by Employee in the course of employment with the Company, including but not limited to know-how, processes, designs, samples, inventions and ideas, past, current, and planned property or mineral acquisition, and all information related thereto, exploration or development activities or methods, customer and vendor lists, business plans as well as any other information, however documented, that is a trade secret within the meaning of the Colorado Trade Secrets Act, as in effect as of the date hereof and as amended from time to time; and (b) information concerning the business and affairs of the Employer (which includes historical financial statements, financial projections and budgets, historical and projected sales, capital spending budgets and plans, however documented). (c) "Confidential Information" shall not include information, data, knowledge and know-how that (a)is in the Employee’s possession prior to disclosure to the recipient party, (b)is in the public domain prior to disclosure to the Employee, (c)lawfully enters the public domain through no violation of this Agreement after disclosure to the Employee, (d) becomes available to the Employee on a non-confidential basis from a source other than the Employer, provided that such source is not known by the Employee to be bound by a confidentiality agreement with the Employer or another party, “Effective Date” means
